Citation Nr: 1537247	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from January 1971 to November 1973 and from February 1974 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case was previously remanded by the Board in February 2015 (for evidentiary development and to obtain a VA examination).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The actions requested by the February 2015 Board remand were accomplished and the case subsequently returned to the Board after readjudication of the appeal in the June 2015 Supplemental Statement of the Case (SSOC).  Hence, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  Following an August 1976 in-service vehicular accident, the Veteran was diagnosed with back pain (diagnosed as low back pain, chronic lumbosacral and thoracic spine muscle pain, and chronic upper and lower back pain).  

2.  In February 1995, the Veteran incurred an on-the-job injury; he was referred for surgery and underwent  a left hemilaminectomy and microdiskectomy of L5-S1 in June 1995 at which time he was diagnosed with herniated nucleus pulposus (HNP) of L5-S1, left.  

3.  The Veteran's current back disability (variously diagnosed as degenerative arthritis, degenerative narrowing, degenerative disk disease (DDD), HNP, lumbago, lumbar intervertebral disc syndrome (IVDS), lumbar post-laminectomy syndrome, and lumbar spondylosis) was not chronic in service, has not been productive of symptoms continuously since service, and did not manifest to a compensable degree within 1 year of his separation from service.  

4.  There is no persuasive evidence linking the Veteran's current back disability to service.

CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in August 2010 (prior to the denial of the Veteran's claim in July 2011) is of record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Said letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and Social Security Administration (SSA) disability records.

Viewed in their entirety, the examinations provided to the Veteran in August 2010, June 2011, and April 2015 are adequate for the purpose of deciding the claim on appeal, as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Hence, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim decided herein and no further assistance to develop evidence is required.

II. Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

The Veteran's back disability has, at different times, been diagnosed as degenerative arthritis, degenerative narrowing, DDD, HNP, lumbago (low back pain), lumbar IVDS, lumbar post-laminectomy syndrome, and lumbar spondylosis.  Relevant to the issue decided herein, the Veteran's diagnoses of degenerative arthritis, degenerative narrowing, DDD, and lumbar IVDS (to the extent that they are included under arthritis) are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (treating IVDS as a type of osteoarthritis).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are for application in those instances.  Walker, 708 F.3d at 1336-38.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. at 57.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1154(a) (West 2014).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

IV. Pertinent Evidence

The Veteran's STRs include a DA Form 3647 indicating that on August 14, 1976, the Veteran was involved in a single-car motor vehicle accident (MVA).  His diagnoses included low back pain and cervical contusion.   He was admitted to Williamsport Hospital later in August 1976, where he was discharged with diagnoses to include cerebral concussion and contusion of the right lateral neck.  Following hospitalization at Walter Reed Army Medical Center in January 1977, the Veteran was diagnosed with:  (1) depressive neurosis, acute, severe; (2) status-post keratoacanthomotomy, right temple; (3) chronic muscle pain of the lumbar and thoracic spines; and (4) basal cell carcinoma of the left temporal region.  January 1977 orthopedic evaluation listed an impression of chronic upper and lower back pain, no evidence of neurologic involvement.  X-ray examination of the spine was normal.  

During MEB/PEB examination in January 1977 the Veteran's spine and musculoskeletal system were found to be normal.  Additionally, the Veteran was assigned scores of "1" for each aspect of his PULHES profile (with the exception of his psychiatric condition, which was assigned a "4.").  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

Medical Board (MEB) proceedings dated in March 1977 found that the Veteran was medically unfit for further service.  The listed diagnoses were:  (1) depressive neurosis, acute, severe; (2) status-post keratoacanthomotomy, right temple; (3) chronic muscle pain of the lumbar and thoracic spines; and (4) basal cell carcinoma of the left temporal region.  April 1977 Physical Evaluation Board (PEB) proceedings determined that the Veteran's depressive neurosis, moderate (Medical Board diagnosis 1) "precludes [the Veteran] from reasonable fulfilment of the purpose of his employment with the Army."  The PEB also found that "Diagnoses 2-4 not ratable."  

Post-service evidence includes a VA general medical examination in February 1978, when the Veteran's musculoskeletal system was termed "physiologic."  The diagnosis did not include a back disability of any sort.  Rather, the examining physician stated "general health physically good."  A June 1989 physical examination record from Weyerhauser indicated that with respect to the Veteran's back and spine there were neither scars nor deformity.  Additionally, there was neither a history of back surgery nor back injury.  

During February 1995 evaluation by Hillcrest Hospital, the Veteran complained of low back pain.  He was assessed with radiculopathy, possibly related to lumbar disk.  Computerized tomography (CT) of the lumbar spine performed at that time was negative.  The Veteran was referred for consultation with Thomas J. McDonald, M.D., of the Tupelo Neurosurgery Clinic, in June 1995.  The Veteran reported with low back and left leg pain.  He reported a work injury in February 1995, in which he was lifting "cross-outs" weighing approximately 40-80 pounds, causing immediate, severe pain in his low back and left leg.  He currently reported low back pain radiating into his left hip and down into his left leg.  

In June 1995, the Veteran underwent a left hemilaminectomy and microdiskectomy of L5-S1 performed by Dr. McDonald at the North Mississippi Medical Center.  The Veteran did well post-operatively, and was ambulating well at the time of discharge.  The final diagnosis was HNP of L5-S1, left.  

In November 1995, the Veteran received a letter from Weyerhauser stating that it had "received a report from Dr. Thomas McDonald indicating you have sustained a permanent disability as the result of your industrial injury.  Dr. McDonald has rated you with a 10% disability to the body as a whole."  The letter further explained that the Veteran was entitled to 45 weeks of Mississippi workers' compensation, totaling $10,968.75.  A November 1996 "Report of Payment and Settlement Receipt" from Weyerhauser indicated a date of injury of October 23, 1994, and a date of disability of February 26, 1995.  The Veteran returned to work permanently on August 21, 1995.

Records received from the Social Security Administration (SSA) in October 2004 include records from Karen Plunkett, M.D., of the Grenada Neurology Clinic.  These diagnosed lumbar back pain in October 2004.  A magnetic resonance imaging (MRI) report dated in September 2004 from Grenada Lake Medical Center noted degenerative narrowing at L1-2 and L5-S1, as well as central bulging at L4-5 and asymmetric enlargement of the left S1 nerve root.  Concurrent X-ray examination revealed degenerative narrowing of the L1-2 and S5-1 disc spaces.  

Treatment records from North Mississippi Neurological Services dated from January 2005 to March 2007 include CT of the lumbar spine in February 2007 showing findings compatible with degenerative disc disease and lumbar spondylosis.  Records from the North Mississippi Pain Management Center include the report of a lumbar epidural steroid injection at L5-S1 performed in April, May, August, and November of 2007.  The Veteran was diagnosed with lumbar post-laminectomy syndrome, lumbar IVDS and lumbago.  

In April 2008, the SSA issued a fully favorable decision which awarded disability benefits to the Veteran.  The primary diagnosis by SSA was chronic ischemic heart disease, while the secondary diagnosis was disorders of the back (discogenic and degenerative).  Although an SSA decision is pertinent to a Veteran's disability claim, it is by no means controlling.  Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

In a statement received in August 2010, the Veteran stated that sometime in 1976 he had a car accident, where he was thrown from the vehicle.  The Veteran reported back and neck pain since that time, until he had back surgery in 1994.  

The Veteran attended a VA examination of the spine in August 2010, with complaints of chronic low back pain.  He attributed the pain to a 1976 motor vehicle accident.  The examining physician noted X-rays of the lumbar and thoracic spines showed multiple levels of degenerative disk disease and anterior osteophyte formation.  The impression was chronic low back pain.  He concluded that "X-rays and physical examination are indicative of degenerative disk disease with history of diskectomy.  The patient has multiple levels of small disk herniations associated with degenerative disk disease."  

In June 2011, the Veteran attended his next VA examination of the spine.  The examiner reviewed the Veteran's claims file.  The examiner was requested to provide an opinion as to whether or not the Veteran's current back disability (complaints of low back pain) was related to his in-service back complaints following his August 1976 MVA.  The Veteran reported pain radiating from his shoulder blade to his left lower lumbar spine.  The examiner diagnosed HNP, status-post hemi-laminectomy and microdiskectomy, as well as DDD and facet joint degenerative changes at the L5-S1 level.  The examining physician explained that in the Veteran's August 1976 discharge summary (from Williamsport Hospital) the diagnoses did not include back strain at that time.  However, the examiner noted that the Veteran did have a very well documented on-the-job injury in 1995 that caused a herniated nucleus pulposus.  The examiner opined that he "cannot say based on the information that I have that his current back condition is due to his service-time motor vehicle accident."  The examiner further opined that "with regard to his current back problems I would say that they are much less than 50% probability a result of his in-service motor vehicle accident."  The VA physician rationalized that he based his decision on the fact that the Veteran's current complaints of low back pain and radiation in addition to stiffness and decreased left lower extremity sensation "are very consistent with a herniated disk and facet degenerative changes" which could be explained very well by the 1995 work injury.  While the examiner said it was possible that the Veteran could have had a herniated disc in 1977, "I think it is very unlikely that this is actually the case.  I think he more likely had a mild back strain, that even if it caused him some problems at that time, his subjective complaints of muscle pain and objective findings of some mild muscle spasm are not consistent with his current back problems."  The VA physician concluded that "I think his current back condition is much less likely caused by his service time."  

A February 2015 MRI of the lumbar spine performed by Calhoun Health Services listed an impression of mild multiple-level arthritic changes, broad-based annulus bulging at L3-4 and L4-5, and right posterolateral annulus bulge at L5-S1.  The Veteran was assessed with low back pain in March 2015 upon evaluation by Rice Family Medical Clinic.  

In April 2015, the Veteran attended a VA back examination.  The examiner did not review the Veteran's claims file.  He stated that he reviewed the Veteran's service treatment and personnel records as well as VA treatment records.  The examining physician listed diagnoses of degenerative arthritis of the spine and IVDS, and noted a long history of back pain dating back to the Veteran's in-service MVA, with back surgery in 1995.  The examiner opined that the Veteran's current back condition was not at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had a chronic degenerative process in his low back, unlikely to be related to a remote incidence without evidence of fracture.  

In June 2015, the RO requested an addendum opinion from the April 2015 examiner, to include review of the claims file and to address the Board's remand directive that "The examiner must acknowledge and discuss the Veteran's competent account that his back condition began in service and has continued since service."  In that same month, the VA physician opined that after reviewing the Veteran's electronic records, service records, VA examination, and radiographs, it was his opinion that the Veteran's "current condition of chronic back pain, which the Veteran states has been present since his time in the service, is less likely than not (50% or less probability) secondary to his injury in the service.  His radiographs reveal no evidence of remote trauma that would cause longstanding axial back pain.  Therefore, his chronic lumbago is more likely due to a myriad of other potential causes than a remote injury."

V. Analysis

In his claim received in July 2010, the Veteran stated that he suffers from chronic muscle pain of the lumbosacral and thoracic spines arising out of a 1977 in-service automobile accident.  He has maintained throughout the appeal that his continuous back pain entitles him to a grant of service connection, and that VA has improperly focused upon his 1995 diagnosis of HNP in denying his claim.  

The Board finds that the Veteran has multiple diagnoses of back conditions, to include:  degenerative arthritis, degenerative narrowing, DDD, HNP, IVDS, lumbar post-laminectomy syndrome, and lumbar spondylosis.  Hence, he satisfies the requirement for a current disability.  However, upon review of the evidence, the Board finds that the preponderance of the evidence reveals that the Veteran is not entitled to service connection for a back disorder (variously diagnosed).  

The Board acknowledges that, while the Veteran was diagnosed with chronic upper and lower back pain in January 1977 during his service, his spine and musculoskeletal system was evaluated as normal upon MEB/PEB examination later in January 1977.  This suggests that any back disability the Veteran may have experienced was acute and transitory in nature.  Furthermore,  VA examination performed 10 months after his April 1977 discharge from service was negative for a back disorder and reported that the Veteran's general health was "physically good."  

The Board finds that the STRs contain no findings of any of the currently-diagnosed back disorders.  Thus, the STRs provide evidence against a finding of chronic symptoms of a back disorder during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

While the Board has acknowledged the January 1977 diagnoses of chronic upper and lower back pain, the Federal Circuit has held that pain alone (without a diagnosed or identifiable underlying malady or condition) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute functional loss under VA regulations which evaluate disabilities based upon limitation of motion).  The Veteran argues this "diagnosis" of chronic pain at the time of MEB is enough to grant his claim, but, without an identifiable lumbar spine condition, pain, alone, is not service connectable.

The Veteran's allegations of continuous back pain symptoms since the in-service MVA, while competent, are not credible for the following reasons.  The Veteran filed a claim immediately after service, in December 1977, for "nerves."  If he had, in fact, been experiencing chronic back pain at that time, it is reasonable to expect that he would have claimed such, since he evidenced knowledge of how to file a claim for VA disability benefits, and did so, yet did not reference his back.  Then, post-service, the February 1978 VA medical examination did not indicate a back disability.  The evidence contains VA hospitalization and outpatient records from the late 1970s and through 1980.  Although these records concerned mental health treatment, it is relevant that at no point in time did the Veteran raise a complaint of chronic back pain.  Then, throughout the 1980s and 1990s, the Veteran communicated with VA numerous times concerning his disability and education benefits, and dependents' allowances.  Again, if the Veteran had been experiencing chronic back pain throughout these two decades, he knew how to file a claim with VA for benefits, yet he did not do so, which weighs heavily against his claim now that he had chronic symptoms.  

Finally, and of importance, prior to the Veteran injuring his back on the job in 1995, he denied a history of chronic back pain.  In June 1989, he underwent a physical examination at Wells Medical Clinic in connection with his employment at Weyerhaeuser.  It was specifically noted that he had no history of back surgery nor back injury.  At the time the Veteran injured his back on the job in 1995, he never reported a prior back injury or history of chronic back pain.  

Therefore, it is only at the time of filing a claim for VA disability benefits that the Veteran began to report a history of chronic back pain.  However, for the reasons given above, even though he did experience back pain during service, his allegations of continuity afterwards are simply not credible.  

Because the first evidence of arthritis (that being HNP of L5-S1) was found in June 1995 (over 18 years subsequent to the Veteran's discharge from service) following a left hemilaminectomy and microdiskectomy of L5-S1 performed at the North Mississippi Medical Center, the weight of the evidence is against finding that arthritis/DJD manifested to a compensable degree within 1 year of service, or that symptoms have been continuous since service.  See Buchanan, 451 F.3d at 1356 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran has not-despite being afforded opportunities-provided either medical evidence and/or an opinion demonstrating a relationship between any current back condition, variously diagnosed, and an injury or event in service.  While he is competent to report symptomatology (such as pain) he does not have the requisite medical expertise to provide a link between a current back disorder and service.  Indeed, a veteran is competent to report symptoms which come to him or her through senses, because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.

The evidence is devoid of a competent opinion or nexus linking a current back condition, variously diagnosed, to service.  To the extent that the Veteran may claim a current back condition is related to service, as a layperson, he is not competent to offer an opinion regarding the etiology of such disorder under the facts in this case, where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  

Recently, the Veteran attended three VA medical examinations of the spine, in August 2010, June 2011 and April 2015.  While the Veteran attributed his back pain to his 1976 in-service MVA at the time of the 2010 examination, the examining physician diagnosed chronic low back pain and concluded that "X-rays and physical examination are indicative of degenerative disk disease with history of diskectomy.  The patient has multiple levels of small disk herniations associated with degenerative disk disease."  This clearly relates the then-current diagnosis to the Veteran's 1995 surgery following an on-the-job injury.  

In June 2011, the VA examiner diagnosed HNP. status-post hemi-laminectomy and microdiskectomy, as well as DDD and facet joint degenerative changes at the L5-S1 level.  He explained that while the Veteran was not diagnosed with back strain in August 1976, his documented on-the-job injury caused an HNP.  The examiner opined that he "with regard to his current back problems I would say that they are much less than 50% probability a result of his in-service motor vehicle accident."  He rationalized that the Veteran's current complaints of low back pain and radiation in addition to stiffness and decreased left lower extremity sensation "are very consistent with a herniated disk and facet degenerative changes" which could be explained very well by the 1995 work injury.  While the examiner said it was possible that the Veteran could have had a herniated disc in 1977, he ultimately concluded that "I think it is very unlikely that this is actually the case.  I think he more likely has a mild back strain, that even if it caused him some problems at that time, his subjective complaints of muscle pain and objective findings of some mild muscle spasm are not consistent with his current back problems" and finally opined "I think his current back condition is much less likely caused by his service time."  

In April 2015, the Veteran his most recent VA back examination.  The examiner indicated that he did not review the Veteran's claims file, but rather reviewed the Veteran's service treatment and personnel records as well as VA treatment records.  He diagnosed degenerative arthritis of the spine and IVDS, and noted a long history of back pain dating back to the Veteran's in-service MVA, with back surgery in 1995.  The examiner opined that the Veteran's current back condition was not at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, rationalizing that the Veteran had a chronic degenerative process in his low back, unlikely to be related to a remote incidence without evidence of fracture.  

In his June 2015 addendum opinion, the April 2015 VA examiner opined that after reviewing the Veteran's electronic records, service records, VA examination, and radiographs, it was his opinion that the Veteran's "current condition of chronic back pain, which the Veteran states has been present since his time in the service, is less likely than not (50% or less probability) secondary to his injury in the service.  His radiographs reveal no evidence of remote trauma that would cause longstanding axial back pain.  Therefore, his chronic lumbago is more likely due to a myriad of other potential causes than a remote injury."  (Emphasis added).  

The VA examiners' opinions clearly state that there is no nexus or link between any current back condition and service.  Rather, current disability is related to the Veteran's 1995 work-related injury and subsequent surgery.  Significantly, there is no opinion to the contrary.  The Veteran's lay statement connecting his current back condition to service constitutes a generalized, conclusory statement purportedly suggesting a nexus between a current disability and service, and is insufficient to show the disability "may be associated" with service.  Waters v. Shinseki, 601 F.3d 1277, 1278-79 (Fed. Cir. 2010).  

On the other hand, the Board accepts the VA examination reports and addendum as being the most probative medical evidence regarding whether or not there is a nexus between the Veteran's current back condition and service, given the depth of the examination reports, the in-person nature of the examinations, and the fact that the examiners' opinions were based upon a review of the record and clear rationales were provided.  Claiborne, 19 Vet. App. at 186; Bloom, 12 Vet. App. at 187.  

Therefore, service connection cannot be awarded.  Since the nexus to service requirement has not been satisfied, the preponderance of the evidence is against the claim, the claim must be denied, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a back disability is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


